165 Ga. App. 105 (1983)
299 S.E.2d 413
GILLY'S SAUSAGE COMPANY et al.
v.
COTTON STATES MUTUAL INSURANCE COMPANY.
65158.
Court of Appeals of Georgia.
Decided January 13, 1983.
William S. Shelfer, Jr., for appellants.
C. Jerry Willis, Reuben M. Word, W. Meade Burns, Jr., Margorie M. Rogers, for appellee.
BIRDSONG, Judge.
Donald Walker and Robert Walker are brothers. They own and run the partnership Walker Meat Company. The trouble arose in this case when Donald Walker, pursuant to some sort of arrangement for occasional use, borrowed the "one-ton" (2000 lb.) refrigerated truck owned by Gilly's Sausage Company, to deliver meat for Walker Meat Co. Don collided the truck into several commercial buildings, and the ensuing squabble among all the parties and their insurers arrives here with all parties out except appellant Gilly's Sausage Co. and its insurer (who were apparently left holding the bag) and Cotton States Insurance Company. Cotton States insured Robert Walker under a family policy excluding coverage for non-owned vehicles (see Mattox v. Cotton States Mut. Ins. Co., 156 Ga. App. 655, 657 (275 SE2d 667)), *106 and covering only utility vehicles "with a load capacity of 1,500 pounds or less ... not used for business or commercial purposes." This policy was written before Robert Walker began to use one of the small vans covered thereunder in his meat business.
The trial court granted summary judgment to Cotton States by saying simply that Donald Walker's use of Gilly's Sausage truck was not covered by Cotton State's family policy on Robert Walker under the terms stated above.
On appeal, Gilly's Sausage contends that Cotton States' agent Mr. Horton knew that Robert Walker had begun to use his Ford van (or other vehicles covered in his family policy) in his business, and that the subsequently accepted premiums for this policy drawn on checks of Walker Meat Co.; that he knew Robert Walker should have had commercial coverage but nevertheless "elected" to write the more expensive family policy for Robert Walker; ergo, says appellant, depending on the facts as determined by a jury, Cotton States should be estopped to deny coverage in this case.
Without exploring the somewhat distended contentions of appellant, we say only that Robert Walker's family policy with Cotton States clearly did not cover Donald Walker's borrowed commercial use of Gilly's 2,000 lb. refrigerated truck, and Robert Walker was bound to read his policy and know it. Barnes v. Levenstein, 160 Ga. App. 115 (286 SE2d 345); Ga. Mut. Ins. Co. v. Meadors, 138 Ga. App. 486 (226 SE2d 318); Parris & Son v. Campbell, 128 Ga. App. 165, 172-174 (196 SE2d 334). The trial court was correct in granting summary judgment to Cotton States.
Judgment affirmed. McMurray, P. J., and Banke, J., concur.